Hearing Date:
Hearing Time:

United States Bankruptcy Court
Southern District of New York

wnt n nnn nnn nen nnn nner nn renee nnn anne nnen anne neen nnn x Case No. 18-10164

In Re: Chapter 7

Shameka Watson, Assigned to:
Debtor. Hon. Martin Glenn

United States Bankruptcy Judge

 

2 eee eee eee eee -———— ee eee eee ee eee eee ee eee xX

ORDER TO SHOW CAUSE

Upon the annexed affidavit of Movant, by her attorney Mary E. Sheridan, Esq, Kenneth R. Perry,
Esq., of counsel, Legal Services Plan - Local 237 seeking entry of an Order to (1) Reopen the
Chapter 7 bankruptcy case pursuant to 11 U.S.C. §350 and Bankruptcy Rule 5010 and (2) impose
the Bankruptcy stay pursuant to 11 USC §§524(a)(2) and 105 on any action to evict debtor or in
any way terminate her interest in 1119 Bryant Avenue, Apt 6C, Bronx, NY 10459, and (3) such
other and further relief as the Court deems just and proper, and it is

ORDERED that the Creditor Bryant Associates or its attorney show cause at AM/PM
on the date of or as soon thereafter as Movant may be heard before the
Honorable Martin Glenn Bankruptcy Judge in Courtroom 523 at United States Bankruptcy Court
located at One Bowling Green, New York, NY 10004, why this Court should not enter Order to
(1) Reopen the Chapter 7 bankruptcy case pursuant to 11 U.S.C. §350 and Bankruptcy Rule 5010
and (2) impose the Bankruptcy stay pursuant to 11 USC §§524(a)(2) and 105 on any action to
evict debtor or in any way terminate her interest in 1119 Bryant Avenue, Apt 6C, Bronx, NY

10459, and (3) such other and further relief as the Court deems just and proper, and it is
ORDERED that, pending the hearing and determination of this motion, all further proceedings on
the part of Creditor Bryant Associates or its attorney or any agent thereof in the eviction proceeding
in the matter of Bryant Associates v. Shameka Watson, now pending in the Housing Part of the
Civil Court of the City of New York in County of Bronx under Index No. L&T 38466/2019 are

stayed, and it is further

ORDERED that service of this Order to Show Cause together with the application be served on or
before the end of the business day on , upon Bryant Associates at 1119
Bryant Avenue, Bronx, NY 10459 and their attorneys Horing, Welikson, Rosen & Digrugilliers,
PC .atl1 Hillside Ave., Whilliston Park, NY 11596 and the United States Trustee, by certified

mail.

ORDERED that objections, if any, to the relief requested shall be made in writing, shall set forth
with particularity, the grounds for such objection and shall be filed with the Clerk of the Court
along with an extra copy ,marked "Chambers Copy," Trustee, United States Trustee, and the

Movant on or before ; and it is further

 

ORDERED that the hearing scheduled herein may be adjourned by the Court, from time to time,

without further notice other than announcement of the adjourned hearing date in open court.

Dated:

 

Martin Glenn
United States Bankruptcy Judge
